Case 2:21-cv-10030-MCA-MAH Document 20-9 Filed 09/10/21 Page 1 of 2 PageID: 317




                          EXHIBIT I
           Case 2:21-cv-10030-MCA-MAH Document 20-9 Filed 09/10/21 Page 2 of 2 PageID: 318



From:                       TMOfficialNotices@USPTO.GOV
Sent:                       Monday, October 28, 2019 06:26 PM
To:                         trademarks@brookskushman.com
Subject:                    Official USPTO Notification: U.S. Trademark SN 87270338 -- Docket/Reference No. ANAN0141TUS

                                                                   OFFICIAL USPTO NOTICE OF ABANDONMENT

                                       TRADEMARK APPLICATION ABANDONED - FAILURE TO FILE TIMELY SOU OR EXTENSION REQUEST

U.S. Application Serial No. 87270338
Mark: ANANDA ANAND KARO! (Stylized/Design)
Owner: Gopaljee Dairy Foods Private Limited
Docket/Reference No. ANAN0141TUS

Issue Date: October 28, 2019

The application above is abandoned because we did not receive within six months of the Notice of Allowance (NOA) issue date:

  (1) A Statement of Use (SOU); or

  (2) A Request for Extension of Time to File a Statement of Use (Extension Request).

If you did not receive the NOA or if the delay in filing your SOU or Extension Request was unintentional, you can file a "petition to revive" using the Petition to Revive
Abandoned Application - Failure to File Timely Statement of Use or Extension Request form. You must file the petition within two months of the issue date of this notice.
The petition must include the following:

  (1) A signed statement by someone with firsthand knowledge of the facts, stating that the delay in responding by the due date was unintentional;

  (2) A petition fee; and

   (3) An SOU or Extension Request and the required fees, including any fees for extension requests that should have been filed if the application had never been abandoned,
or, if you did not receive the NOA, a clear statement of this fact.

WARNING: We cannot grant a petition to revive if it will result in an SOU being filed more than 36 months after the NOA issue date.

ALTERNATIVE BASIS FOR REGISTRATION: If you want to revive only the goods and/or services based on use in commerce or on a foreign registration that has already
been accepted, you may file a Petition to Revive with Request to Delete Section 1(b) Basis or to Delete Intent-to-Use Goods/Services after Notice of Allowance.

If you have proof that the application was abandoned due to USPTO error, you can file a Request for Reinstatement of the application and include the proof (such as a copy of
an email confirmation issued by the USPTO that includes the date of receipt and a summary of the online submission). You must file the request within two months of the
issue date of this notice. There is no fee for this request.

View this notice and other documents for this application online in the Trademark Status and Document Retrieval (TSDR) database.

For more information on filing a petition, see our webpage on petitions.

For questions about this notice, filing a petition, or filing a request for reinstatement, contact the Trademark Assistance Center at 1-800-786-9199 (select option 1) or at
TrademarkAssistanceCenter@uspto.gov.
